United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-2516
                                     ___________

B. L. Lewis, II,                     *
                                     *
            Appellee,                *
                                     * Appeal from the United States
    v.                               * District Court for the
                                     * Western District of Arkansas.
MSM, Inc., doing business as Mercury * [UNPUBLISHED]
Communications Company,              *
                                     *
            Appellant.               *
                                ___________

                          Submitted: May 7, 2003
                              Filed: May 27, 2003
                                   ___________

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
                        ___________

PER CURIAM.

       MSM, Inc. (MSM) appeals an adverse jury verdict, as well as the district
court’s1 denial of its motion to dismiss for insufficient service, in this action brought
by B. L. Lewis, II, under state law. On appeal, MSM argues that the district court
erred in denying its motion to dismiss for untimely service, and that it abused its
discretion by allowing Lewis’s counsel to question a witness about his business



      1
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
activities and to comment on those activities during closing argument. After careful
review of the record, we affirm.

       We conclude that the district court properly denied MSM’s motion to dismiss.
See Broadus v. O.K. Indus., Inc., 226 F.3d 937, 941 (8th Cir. 2000) (de novo standard
of review). The district court correctly applied Federal Rule of Civil Procedure
4(m)’s provisions for extending the time for service, see Hanna v. Plumer, 380 U.S.
460, 463-64 (1965), and it did not abuse its discretion in granting Lewis an extension,
as he showed a good-faith attempt to effect timely service and thus demonstrated
good cause for an extension, see Fed. R. Civ. P. 4(m); Lujano v. Omaha Pub. Power
Dist., 30 F.3d 1032, 1034-35 (8th Cir. 1994).

      We further conclude that the district court did not abuse its discretion in
allowing Lewis to question the witness about his business activities, and that it did
not plainly err in allowing counsel’s unobjected-to statements during closing
argument, because the testimony and comments were not so prejudicial as to
influence unfairly the outcome of the trial. See Foster v. Time Warner Entm’t Co.,
250 F.3d 1189, 1197 (8th Cir. 2001); Alholm v. Am. Steamship Co., 144 F.3d 1172,
1181 (8th Cir. 1998).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-